DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and examined on the merits.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Re Claim 8, the term “sad patient” in the second line of the claim as filed should be corrected to “said patient.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0323909) in view of Nishtala (US 2011/0282311) and Udayakumar (US 2020/0188160).

a first connector (100), said first connector comprising a substrate (C-shaped left plate 101 and C-shaped right plate 101’) that includes a first adhesive (300), the substrate having a multi-lobed contour with two opposing convex regions and two opposing concave regions (formed by joining the two C-shaped left and right plates together, see e.g., Fig. 5); and
a collection bag (feces collection bag 200).
Kim does not disclose a sheath having a first end and a second end, subsequently Kim also fails to disclose that the first connector is at the first end of the sheath or that a sheath port is located at the second end of the sheath, the sheath port configured to removably mate with a collection bag port on a collection bag.  Kim instead shows that the collection bag has the shape of a sheath and the first connector is connected directly to the collection bag to direct fecal matter from the patient into the collection bag (e.g., shown in Fig. 11).  Nishtala discloses a fecal management device comprising a connector (rectal section 18) that is configured to receive fecal matter from a patient, the connector is at a first end of a sheath (tubular body 12) and directs the fecal matter from the patient through the sheath and a sheath port (body connector 26) located at the second end of the sheath, and then into a collection bag (30, Fig. 1B).  The sheath port removably mates with a collection bag port (collection container connector 28, [0062], [0092]).  It would have been obvious to one skilled in the art at the time of filing to replace Kim’s collection bag with Nishtala’s sheath and collection bag for the benefit of allowing a caretaker to remove the bag without removing the entire device from the skin of the patient.
Kim also does not disclose a second adhesive disposed relatively outwardly with respect to the first adhesive.  Udayakumar discloses a device for receiving fecal matter from an opening on a patient’s body, wherein the device comprises a connector (wafer 200) that adheres to the skin around the opening on the patient’s body, the connector being formed with a first adhesive (212) and a second adhesive (the portion of second adhesive 214 that extends of first adhesive 212) that is radially outwardly of the first adhesive ([0043] & Fig. 8).  It would have been obvious 
Re Claim 2, the combination discloses the invention of claim 1 but Kim and Nishtala do not explicitly disclose that the first adhesive is disposed on a secondary substrate having the shape of a space-filling polygon.  Udayakumar discloses that the first adhesive (212) is disposed over the second adhesive (214), thus turning the portion of the second adhesive that lies under the first adhesive into a secondary substrate (Fig. 8).  Udayakumar also does not disclose that the secondary substrate has a shape of a space-filling polygon but appears to suggest that the connector and all features thereon would have a circular ring shape.  However, one skilled in the art would find it obvious to experiment with various shapes as long the secondary substrate and the adhesive continue to adhere around the body opening to prevent leakage around the body opening and to guide fecal matter into the sheath/collection bag.  See MPEP 2144.04 IV (B).
Re Claim 3, the combination discloses the invention of claim 1 but Kim and Nishtala do not explicitly disclose that the first adhesive is a hydrocolloid adhesive.  Udayakumar also discloses that the adhesive can be a hydrocolloid adhesive ([0010], [0043]).  It would have been obvious to one skilled in the art at the time of filing to modify Kim further with Udayakumar since the selection of a material (i.e., hydrocolloid adhesive) suitable for its intended purposes (adhering a medical device to skin surrounding a waste-discharging opening in a patient’s body) establishes a prima facie case of obviousness (MPEP 2144.07).
Re Claim 4, the combination discloses the invention of claim 1 but Kim and Udayakumar do not disclose that the collection bag including an anti-reflux device.  Nishtala discloses that there is a valve (closure valve 58, Fig. 1B) to prevent leakage from the collection bag ([0092]) when the sheath is separated from the collection bag.  It would have been obvious to one skilled 
Re Claim 5, the combination discloses the invention of claim 1 but Kim and Udayakumar do not disclose the collection bag including a filter port.  Nishtala discloses that the collection bag includes a filter port (implied in [0091] “the collection container 30 is configured to absorb and reduce odor … by providing a ventable section … via interchangeable charcoal cartridges that are inserted into the collection container 30”).  It would have been obvious to one skilled in the art at the time of filing to modify Kim further with Nishtala’s filter port to allow gas to escape the bag (gas may take up excessive space within the bag and thus reducing its capacity to hold fecal matter) without releasing foul smell into the environment.
Re Claim 7, the combination discloses the invention of claim 1 but Kim and Udayakumar do not disclose wherein the collection bag includes a cap, and wherein the cap is configured to mate with the collection bag port.  Nishtala discloses in some embodiments that the collection bag comprises a cap that can mate with the collection bag port (e.g., Figs. 9A and 7D, “hub plug 6”).  It would have been obvious to one skilled in the art at the time of filing to modify Kim further with Nishtala for the benefit of preventing leakage after removing the bag from the sheath.
Re Claim 8, the combination of references discloses the device of claim 1, Kim discloses a method of applying said device to a patient (e.g., Fig. 4) but neither Kim nor Udayakumar explicitly discloses steps of removing said collection bag after said patient excretes fecal matter into said fecal management device, and replacing said collection bag with a second collection bag, said second collection bag having a collection bag port configured to mate with the sheath port.  Nishtala discloses removing the collection bag after the bag is filled with fecal matter (e.g., [0092] discloses the need to prevent leakage from the collection container 30).  While Nishtala does not explicitly disclose replacing with a second collection bag, but one skilled in the art would be reasonably expected to do so after disconnecting a filled bag from the sheath, so as to be ready to continue receiving fecal matter.  Since the first connector and sheath would still be 
Re Claims 9-12 & 14, the claim limitations are taught by the cited references as explained under Claims 2-5 & 7, respectively.
Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Nishtala, and Udayakumar as applied to claim 1 or 8 above, and further in view of Burgess et al. (US 2009/0062755).
Re Claims 6 & 13, Kim, Nishtala, and Udayakuma combine to teach the invention of claim 1 or 8, but they do not disclose a dual hanger that has a central body connected via a first living hinge to a first clamp portion and connected via a second living hinge to a second clamp portion, the first and second clamp portions being pivotable over a range of travel between a frame hook position and a flat wall clasp position.  Burgess discloses a collection bag (Fig. 5) for receiving bodily waste from a patient, wherein the collection bag comprises a dual hanger (attachment member 180) that has a central body (middle portion 183) connected via a first living hinge ([0048]) to a first clamp portion (flexible hinge 181, [0049] and Fig. 7 disclosing that the clamp portion can clasp around a bed frame 171) and connected via a second living hinge to a second clamp portion (flexible hinge 182), the first and second clamp portions being pivotable over a range of travel between a frame hook position and a flat wall clasp position (Figs. 8A-8C).  It would have been obvious to one skilled in the art at the time of filing to modify further by adding the dual hanger of Burgess to make it easier to attach the collection bag at a location near the patient.
Claims 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nishtala.
Re Claim 15, Kim discloses a fecal management device comprising: 

a collection bag (feces collection bag 200).
Kim does not disclose a sheath having a first end and a second end, subsequently Kim also fails to disclose that the first connector is at the first end of the sheath or that a sheath port is located at the second end of the sheath, the sheath port configured to removably mate with a collection bag port on a collection bag.  Kim instead shows that the collection bag has the shape of a sheath and the first connector is connected directly to the collection bag to direct fecal matter from the patient into the collection bag (e.g., shown in Fig. 11).  Nishtala discloses a fecal management device comprising a connector (rectal section 18) that is configured to receive fecal matter from a patient, the connector is at a first end of a sheath (tubular body 12) and directs the fecal matter from the patient through the sheath and a sheath port (body connector 26) located at the second end of the sheath, and then into a collection bag (30, Fig. 1B).  The sheath port removably mates with a collection bag port (collection container connector 28, [0062], [0092]).  It would have been obvious to one skilled in the art at the time of filing to replace Kim with Nishtala’s sheath and collection bag for the benefit of allowing a caretaker to remove the bag without removing the entire device from the skin of the patient.
Re Claim 17, Kim also discloses that the substrate includes an aperture (e.g., vent holes 101b).
Re Claims 19-20, the claim limitations are taught by Nishtala as explained under Claims 4 & 5, respectively.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nishtala as applied to claim 15 above, and further in view of Udayakumar.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nishtala as applied to claim 15 above, and further in view of Burgess.
Re Claim 8, Kim and Nishtala combine to teach the invention of claim 15, but they do not disclose a dual hanger that has a central body connected via a first living hinge to a first clamp portion and connected via a second living hinge to a second clamp portion, the first and second clamp portions being pivotable over a range of travel between a frame hook position and a flat wall clasp position.  Burgess discloses a collection bag (Fig. 5) for receiving bodily waste from a patient, wherein the collection bag comprises a dual hanger (attachment member 180) that has a central body (middle portion 183) connected via a first living hinge ([0048]) to a first clamp portion (flexible hinge 181, [0049] and Fig. 7 disclosing that the clamp portion can clasp around a bed frame 171) and connected via a second living hinge to a second clamp portion (flexible hinge 182), the first and second clamp portions being pivotable over a range of travel between a frame hook position and a flat wall clasp position (Figs. 8A-8C).  It would have been obvious to one skilled in the art at the time of filing to modify further by adding the dual hanger of Burgess to make it easier to attach the collection bag at a location near the patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Laniado (US 2017/0312116) discloses a urination device that can be adhered to the skin or a user, wherein the device comprises a multi-lobe adhesive surface (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/            Primary Examiner, Art Unit 3781
30 August 2021